ORDER

PER CURIAM.
Raymond Jones (“Appellant”) appeals his conviction and sentence for possessing a controlled substance, cocaine base. After a jury trial, he was sentenced as a prior and persistent offender to five years imprisonment. His point on appeal as*88serts that the trial court erred in overruling his defense counsel’s objection to the admission of Appellant’s statements to police that he had used narcotics prior to being arrested. He argues that this testimony was evidence of an uncharged crime that was impermissibly used as evidence of his propensity to commit the offense with which he was charged. He seeks plain error review of his point on appeal because his claim was unpreserved.
We have reviewed the briefs of the parties and the record on appeal and find no plain error. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
The judgment entered upon the jury’s verdict is affirmed pursuant to Rule 30.25(b).